                     Case 20-12522-JTD       Doc 3143      Filed 07/06/21       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                      Chapter 11
    In re:                                                            Case No. 20-12522 (JTD)

    MALLINCKRODT PLC., et al.,1                                       (Jointly Administered)


                           Debtors.



                              ACTHAR INSURANCE CLAIMANTS’
                          NOTICE OF DEPOSITION ON STEPHEN WELCH

             PLEASE TAKE NOTICE that on August 9, 2021 at 9:30 a.m. ET, pursuant to Rules 26 and

30 of the Federal Rules of Civil Procedure, Rules 7026, 7030, and 9014 of the Federal Rules of

Bankruptcy Procedure, and Delaware Bankruptcy Local Rule 7030-1, commencing via Veritext’s

remote deposition platform, before an officer authorized to administer oaths, Attestor Limited, on

behalf of itself and its affiliated entities, including Avon Holdings I, LLC (collectively, “Attestor”),

and Humana, Inc. (“Humana,” and, together with Attestor, the “Acthar Insurance Claimants”),

creditors of the above-captioned debtors (collectively, the “Debtors”) shall take the deposition of

Stephen Welch, which will be recorded by stenographic means and may also be recorded by audio or

audiovisual means.

Dated: July 6, 2021
       Wilmington, Delaware                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                _/s/Nader A. Amer___________________________
                                                Donna L. Culver (Bar No. 2983)
                                                Robert J. Dehney (Bar No. 3578)
                                                Matthew B. Harvey (Bar No. 5186)
                                                Nader A. Amer (Bar No. 6635)
                                                1201 North Market Street, 16th Floor

1
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
Debtors’ proposed claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’
mailing address is 675 McDonnell Boulevard, Hazelwood, Missouri 63042.

                                                      1
Case 20-12522-JTD   Doc 3143    Filed 07/06/21   Page 2 of 2



                      P.O. Box 1347
                      Wilmington, DE 19899-1347
                      Telephone: (302) 658-9200
                      Facsimile: (302) 658-3989
                      Email: dculver@morrisnichols.com
                      rdehney@morrisnichols.com
                      mharvey@morrisnichols.com
                      namer@morrisnichols.com

                      and

                      Matthew A. Feldman (admitted pro hac vice)
                      Paul V. Shalhoub (admitted pro hac vice)
                      Matthew Freimuth (admitted pro hac vice)
                      Benjamin P. McCallen (admitted pro hac vice)
                      Richard Choi (admitted pro hac vice)
                      Philip F. DiSanto (admitted pro hac vice)
                      WILLKIE FARR & GALLAGHER LLP
                      787 Seventh Avenue
                      New York, NY 10019
                      Telephone: (212) 728-8000
                      Email: mfeldman@willkie.com
                      pshalhoub@willkie.com
                      mfreimuth@willkie.com
                      bmccallen@willkie.com
                      rchoi1@willkie.com
                      pdisanto@willkie.com

                      and

                      Scott C. Solberg (admitted pro hac vice)
                      Benjamin E. Waldin (admitted pro hac vice)
                      James W. Joseph (admitted pro hac vice)
                      Sarah H. Catalano (admitted pro hac vice)
                      EIMER STAHL LLP
                      224 South Michigan Avenue
                      Suite 1100
                      Chicago, IL 60604
                      Telephone: (312) 660-7600
                      ssolberg@eimerstahl.com
                      bwaldin@eimerstahl.com
                      jjoseph@eimerstahl.com
                      scatalano@eimerstahl.com

                      Counsel to the Acthar Insurance Claimants.




                            2
